Guerry, J.
The defendant was convicted of the offense of malicious mischief in destroying certain signs. The evidence was amply sufficient as to the destruction and the malice. It is insisted in the brief of counsel for the defendant that the evidence did not show that the signs destroyed were on the land of the prosecutor and alleged owner. No objection was made to testimony introduced with reference to the ownership of the signs, and there was no evidence that the land on which the signs in question were erected did not belong to the alleged owner. Moreover, the accusation did not charge that the signs were on the prosecutor’s land. The evidence disclosed that the signs destroyed belonged to the person alleged in the accusation. We are of the opinion that the court did not err in overruling the motion for a new trial based on the general grounds alone.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.